               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                 Civil Action No. 3:20-cv-00370-MOC-DSC



 LINDA GAIL THOMPSON, as
 Personal Representative of the
 Estate of JEROME THOMPSON,

                      Plaintiff,            CONSENT PROTECTIVE ORDER

                 v.
 CITY OF CHARLOTTE et al.
                      Defendants.

      THIS MATTER is before the Court upon the consent of the parties for the

entry of a protective order pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure. It is expected that Plaintiff will request in discovery certain information

and documents pertaining to this litigation whose disclosure is governed by N.C.

Gen. Stat. §§ 160A-168, -132-1.4, -132-1.4A, and -153A-98, including employee

records, law enforcement agency recordings, and records of criminal investigations.

Pursuant to the above listed statutes, certain information, law enforcement agency

recordings, and documents are required to be maintained confidential by Defendant

City of Charlotte and Defendant Sheriff Garry L. McFadden but may be made

available by order of a court. In order that the litigation of this matter may proceed,

it is appropriate that, if requested, the information and documents governed by the




    Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 1 of 10
above statutes be provided to Plaintiff and other parties to this litigation, subject to

appropriate protections contained in this Order.

       The parties acknowledge and agree that the release of any law enforcement

agency recordings as defined by N.C.G.S. § 132-1.4A(d) may be obtained only by

an authorized person or entity by court order pursuant to N.C.G.S. § 132-1.4A(g) or

pursuant to a petition filed with the North Carolina Superior Court in the county

where any portion of the recording was made. Following the entry of an order by the

Superior Court releasing any such law enforcement agency recordings, those

recordings may then be produced under the terms and conditions of this Consent

Protective Order by the receiving party. The parties stipulate and agree that they will

cooperate in the filing of a joint petition for the release of relevant recordings

pursuant to N.C.G.S. § 132-1.4A, and in the event there is a filing fee associated

with the petition, the fee will be paid equally by the parties.

       The parties request the Court to address the handling of this confidential

information that may be exchanged by the parties through the discovery process in

this litigation.

       It is hereby stipulated and agreed, by and between the parties hereto and their

respective counsel, that certain documents, law enforcement agency recordings, and

information requested by the parties in oral and written discovery in this action may

contain confidential financial, commercial, personal or business information, which



                                    2
     Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 2 of 10
should be protected from unauthorized disclosure.         Accordingly, confidential

documents, law enforcement agency recordings, and information will be governed

by the following terms, conditions, restrictions and procedures of this Consent

Protective Order.

      It is hereby ordered that any documents, law enforcement agency recordings,

and information that otherwise would be withheld pursuant to N.C. Gen. Stat. §§

160A-168, -132-1.4, -132-1.4A, and -153A-98 shall be produced in accordance with

this Consent Protective Order, and that such documents, law enforcement agency

recordings, and information, and any other documents and information that contain

confidential information, shall be had only upon the following terms and conditions:

      1.     All information, law enforcement agency recordings, and documents

produced and identified by a party as containing confidential information and

designated as CONFIDENTIAL in accordance with this Consent Protective Order

shall be treated as confidential and not disseminated or further disclosed except in

accordance with this Consent Protective Order and within the course of this

proceeding and any subsequent appellate proceedings.

      2.     A party may designate information, documents or things which it

believes is subject to the confidentiality protections under this Order by placing on

the face of such material the word “CONFIDENTIAL”, or by otherwise notifying




                                   3
    Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 3 of 10
the non-disclosing party’s counsel in writing and specifically identifying the

documents or information that it maintains is CONFIDENTIAL.

      3.     A party may disclose confidential information designated as

confidential pursuant to this Consent Protective Order only to

             a.    The Court;

             b.    The parties and their counsel;

             c.    Staff of counsel’s law firm who assist with the preparation or
                   filing of exhibits or other documents;

             d.    Consultants or experts retained or who may be retained for
                   litigation purposes;

             e.    Witnesses or prospective witnesses for discovery, trial
                   preparation, or trial purposes; and

             f.    Court reporters employed for the purpose of taking depositions.

      4.     Any person other than a party, a party’s counsel and staff, court

reporters and their staff, and the Court and its staff, who are provided with

confidential information or shown confidential documents, shall execute the form

attached as Exhibit A prior to disclosure of confidential information. The disclosing

party shall transmit an executed copy of Exhibit A to the non-disclosing party within

fourteen days of the execution of Exhibit A.

      5.     Counsel for the parties shall keep a record of all persons to whom

disclosures are made and shall retain all disclosure forms signed by those persons.




                                   4
    Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 4 of 10
      6.     All confidential materials covered by this Order shall be returned to

counsel for the party who provided access to the materials, or destroyed, within sixty

days after final disposition of the matter, except that counsel of record for each party

may retain one copy in accordance with that party’s document destruction policies.

However, any confidential documents and information so retained will continue to

be treated as confidential and governed by this Order.

      7.     Documents and information designated as CONFIDENTIAL may be

utilized in the taking of depositions taken in the course of litigation. Either during

the course of the deposition, or within fifteen days of receipt of the transcript of a

deposition, the party who utilized confidential documents or information shall notify

the other parties as to which pages or portions of the deposition transcript contain

confidential information subject to the terms of this Order.

      8.     When a party seeks to file with the Court confidential information or

documents, including confidential portions of any transcript, the party shall follow

W.D.N.C. Local Rule LCvR 6.1. If the party seeking to file confidential information

or documents is not the party who designated such information and documents

confidential pursuant to paragraph 2 above, then they shall provide the party who so

designated of their intent to file at least three days before they file the requisite

motion under LCvR 6.1(c) so that the parties can confer as to whether such

information and documents should be filed under seal.



                                    5
     Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 5 of 10
       9.     The production by either party of confidential information and

documents pursuant to the terms of this Order shall not waive or prejudice the right

of either party to object to the admissibility of the documents of information on other

grounds; and the production of such information or documents shall not be

considered an acknowledgement that the materials may be admissible into evidence

at trial of this action.

       10.    In the event a party disputes the designation of information or

documents as CONFIDENTIAL, counsel for the disputing party shall notify the

designating party in writing of such dispute, which may include notification by

email. In an effort to settle such dispute without judicial intervention, the parties

shall confer to determine whether the restrictions imposed by this Order are

warranted with respect to such disputed designation. If the parties cannot resolve the

dispute, the disputing party or designating party may file a motion with the Court for

a ruling on the designation.

       11.    The party maintaining that the information or documents are

confidential shall bear the burden before the Court to show that the information or

documents are entitled to continued protection under the Order. During the pendency

of such dispute or motion and until the Court rules, the information or documents

designated as CONFIDENTIAL shall remain subject to the designations and

restrictions of this Order.



                                    6
     Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 6 of 10
      12.      The handling of information designated as CONFIDENTIAL at trial

shall be a matter addressed by the Court at the final pre-trial conference.

      13.      Nothing in this Order shall require disclosure of material which is

protected from disclosure by the attorney-client privilege, as constituting attorney

work product, or any other valid objection. Additionally, inadvertent disclosure of

any document or materials subject to a legitimate claim that the document or

materials are subject to or otherwise protected from disclosure under the attorney-

client privilege, work product doctrine, or any other type of legally recognized

protection or privilege, shall not waive the protection for either the document or

information contained in the documents or materials.

      14.      Pursuant to Federal Rule of Evidence 502(b) and (d), an inadvertent

failure   to    designate   qualified   information,    documents     or      items   as

“CONFIDENTIAL” does not waive the designating party’s right to secure

protection under this Order for such material. If material is designated as

“CONFIDENTIAL” after the material was initially produced, the receiving party,

on timely notification of the designation by the designating party, must make

reasonable efforts to assure that the material is treated in accordance with the

provisions of this Order. If a party disputes the subsequent designation of material

as “CONFIDENTIAL” under this paragraph, a party may dispute the designation as

provided in paragraph 10 above.



                                    7
     Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 7 of 10
      15.    This Order does not apply to any documents or information which are

deemed to be a “matter of public record” pursuant to N.C. Gen. Stat. § 153A-98,

N.C. Gen. Stat. §160A-168 or N.C. Gen. Stat. § 132-1.4.

      16.    This Order shall not prevent either party for applying to the Court for

relief, or from applying to the Court for additional protective orders, or from the

parties agreeing among themselves to the modification of this Protective Order,

subject to the approval of the Court.

      17.    This Order may be modified only upon further order of this Court.

      SO ORDERED.
                                Signed: March 26, 2021




BY CONSENT:

/s/ Clarence E. Matherson, Jr.
N.C. State Bar No. 43930
Charlotte City Attorney’s Office
600 East Fourth Street
Charlotte, NC 28202
Office:      704-432-5397
Clarence.matherson@charlottenc.gov
Attorney for Defendants City of Charlotte and Jennings




                                   8
    Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 8 of 10
/s/ Sean Perrin
N.C. State Bar No. 22253
Womble Bond Dickinson
301 S. College Street, Suite 3500
Charlotte, NC 28202
Office:      704-331-4992
Fax: 704-338-7814
sean.perrin@wbd-us.com
Attorney for Defendants McFadden, Breedlove, and Venant

/s/ Karonnie Truzy
N.C. State Bar No. 28228
Crumley Roberts, LLP
2400 Freeman Mill Road, Suite 200
Greensboro, NC 27406
Office:      336-333-9899
Fax: 336-333-9894
krtruzy@crumleyroberts.com
Attorney for Plaintiff

/s/ David Ventura
N.C. State Bar No. 34898
Crumley Roberts, LLP
2400 Freeman Mill Road, Suite 200
Greensboro, NC 27406
Office:      336-333-9899
Fax: 336-333-9894
djventura@crumleyroberts.com
Attorney for Plaintiff

/s/ Jennifer Milak
N.C. State Bar No. 24418
Teague, Campbell, Dennis & Gorham LLP
P.O. Box 19207
Raleigh, NC 27619-9207
Office:       919-873-0166
Fax: 919-873-1814
jmilak@teaguecampbell.com
Attorney for Defendants Wellpath, Roberts, House, and Elliott-McLaren



                                   9
    Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 9 of 10
/s/ Stephanie Webster
N.C. State Bar No. 12164
Cranfill Sumner LLP
P.O. Box 30787
Charlotte, NC 28230
Office:      704-332-8300
Fax: 704-332-9994
swebster@cshlaw.com
Attorney for Defendant Kinstler

/s/ Daniel Peterson
N.C. State Bar No. 41521
Parker Poe Adams & Bernstein LLP
620 South Tryon Street, Suite 800
Charlotte, NC 28202
Office:      704-372-9000
Fax: 704-334-4706
danielpeterson@parkerpoe.com
Attorney for Defendant Kurcsak

/s/ Lori Keeton
N.C. State Bar No. 25813
The Law Offices of Lori Keeton
6000 Fairview Road Suite 1200
Charlotte, NC 28210
Office:      704-552-3614
Fax: 704-919-5059
lkeeton@lorikeetonlaw.com
Attorney for Defendant Wilson




                                   10
    Case 3:20-cv-00370-MOC-DSC Document 58 Filed 03/26/21 Page 10 of 10
